On Motion for Rehearing

DIES, Chief Justice.
I respectfully dissent. I would remand this case for a new trial, holding the evidence insufficient to support the jury’s finding to Special Issue No. 17. I believe there is some evidence to support this finding as follows:
Plaintiff first injured this leg in March, 1969, and was later operated on by Dr. Shorkey. After the surgery, “I couldn’t work regular there on account of my knee swelling so bad on me. It was just so painful until I just couldn’t hold up to the work regular. * * * It never has got along well, never has.” At times his knee locks on him and climbing, stooping or lifting causes bad swelling.
He has been to three doctors who all recommended surgery. The following evidence was given without objection:
“Q Well, do they specifically tell you what is wrong?
“A No, sir, they don’t; they don’t know.
“Q What did they say?
“A They all want to go in there and operate but they don’t know what they’re going in after.
“Q In other words, merely to go into explore ?
“A Yes, sir. The fluid drains out of the front of my leg into the back of my leg—
“Q Yes, sir.
“A —and that — it’s very painful.
“Q How can you tell that?
“A Well, all three of the doctors told me the same thing, that it would drain, the fluid was leaking in back.
‡ ‡ ‡ ⅛ ‡ ‡
“Q How about Doctor Shorkey, the one who initially did the surgery, did he tell you what—
“A Dr. Shorkey don’t know. He said said, Well, he’d have to go back in there and see what he could find and at my age that’s not good.



“Q All right. Now, you know they are saying here that you have refused to have the surgery done on your knee. Is that correct?
*267“A Well, I don’t want them to operate if they don’t know what they’re doing before they get in there. I’m too old to become a guinea pig now.
“Q Now, that’s what I’m getting at. The first operation that was done by Doctor Shorkey, did that — that apparently was not a successful operation'.
“A Evidentally it wasn’t.
“Q All right. Since that time, since this thing happened back in ’69, have you almost without exception daily you have pain and discomfort in that knee?
“A Yes, sir. Yes, sir.”
Dr. Cameron, an orthopedic specialist, found arthritis in plaintiff’s knee due to his injury and testified that his condition would get worse in the future. The doctor gave the following testimony:
“A Well, this is what I thought: This man can have his knee reconstructed if he wants to. The man’s already had one operation and it’s pretty hard to sell him on another one because you’ve been through the fire once, you just don’t want to do it again, but this man needs to have the forces on his knee corrected, which means he has to have a long operation here which we open the knee and loosen it over here and tighten it over here and then the knee will — the patella will slide properly where it is. Prior to this surgery, he ought to have a special X-ray test called an arthrogram in which we put the material in this knee and this radio-opaque substance flows in and about the knee and you can see pretty well what’s wrong. Now, he’s got that torn ligament in there and we know we can’t repair it because it doesn’t work very well so we’d have to transplant a muscle down in here to take the place of this ligament. That’s called a pes plastic, and then at the same time that operation, he ought to have that inside compartment in here explored to see if he’s got a piece of retained cart-lidge back there. We’d be able to see that in the arthrogram, so he needs a rather massive reconstruction of his knee and then all these spurs ought to be cleaned up.
“Q Then can you or the medical profession give me, say, an Oklahoma guarantee about this situation?
“A I don’t exactly know what an Oklahoma guarantee is—
“Q Well, I—
“A —but no, you can’t.
* * * * * *
“Q And, Doctor, of course, again, there is no — in medical science there is no— there’s really no way to guarantee the outcome of one of these operations?
“A No.



“Q With the corrective surgery, what then would have been your opinion as to his disability ?
“A About fifteen to twenty per cent.”
Dr. Cameron had previously assessed his disability before surgery at thirty or forty percent.
Dr. Shorkey advised plaintiff to have further surgery. Portions of his testimony are as follows:
“Q To that extent, I suppose you doctors would say that the surgery was somewhat exploratory?
“A Well, in that sense, yes.
* * * * * *
“Q Doctor, are you able to tell us right now what is wrong with this man’s knee ?
“A Not without looking into it, no.
* * * * * *
“Q And there, of course, is no way for you or any other doctor to tell us that the next operation would be successful, is there ?
*268“A No.
“Q All right, and even after that, it may, if it was not, there may be another operation that’s required down the line, isn’t that correct?
“A Well, you’d hope not, but it’s possible.”
I contend that these facts or circumstances represent some evidence to support Special Issue No. 17: (1) The first operation was, without doubt, unsuccessful. (2) The surgery recommended by Dr. Cameron was very involved. We can take notice that the more involved a surgical procedure is, the less likely is its success. (3) The testimony of Dr. Shorkey that he really would not be sure of plaintiff’s difficulty or the corrective measures until he got into the knee. (4) Dr. Shorkey’s testimony of the uncertainty of success. Of course, this can be said of any surgery, but it seems greater here than in simpler procedures such as hernia. (5) The medical possibility that the present arthritic condition of plaintiff’s knee will increase after surgery.
“It was not the intent of the law that the insurer could continue to experiment upon the body of appellee against his wishes on the expert testimony of physicians, no matter how eminent, that another operation would be successful.” Indemnity Ins. Co. of North America v. Jones, 299 S.W. 674, 675 (Tex.Civ.App., Beaumont, 1927, dism.), emphasis by the court.
“In construing the foregoing two sections [Art. 8306, §§ 12e and 12b, V.A.C.S.], it must be determined whether or not the operation was a major operation, and whether or not the appellee is required to take such an operation, regardless.” Texas Employers’ Ins. Association v. Ellis, 365 S.W.2d 676, 682 (Tex.Civ.App., Texarkana, 1963, error ref. n. r. e.).